WALLACE, Circuit Judge,
concurring in part and dissenting in part:
I join the majority opinion except as to parts IV.B. and IV.D., to which I respectfully dissent.
I
In part TV.B., the majority holds that “[t]he defeat of Hispanic-preferred Hispanic candidates ... is more probative of racially polarized voting and is entitled to more evi-dentiary weight” than is the election of Hispanic-preferred non-Hispanic candidates. Maj. Op. at 554. The majority has argued logically for its position — and it is not without weight. On balance, however, I cannot accept the majority’s analysis.
What the majority has done is to dictate to the district court the weight that is to be given to different and perhaps contradictory *560pieces of evidence. Yet, the weight to be assigned to evidence is strictly within the province of the trier of fact, not the court of appeals. See, e.g., Inwood Laboratories v. Ives Laboratories, 456 U.S. 844, 856-58, 102 S.Ct. 2182, 72 L.Ed.2d 606 (1982); Intel Corp. v. Terabyte Int’l, Inc., 6 F.3d 614, 622 (9th Cir.1993).
By usurping this role, the majority forecloses the possibility that the district court, after considering the evidence submitted in the case and the credibility and demeanor of testifying witnesses, may find that, in the circumstances of this case, the defeat of minority-preferred candidates is not as probative as the election of minority-preferred non-minority candidates.
The problem with an appellate court dictating the relative weight to be accorded to evidence is aptly illustrated by the majority’s holding. What does it mean that one electoral result is to be given “more” weight than another? Is the defeat of one minority-preferred minority candidate equal in evidentia-ry weight to the election of two minority-preferred non-minority candidates? Or three? The majority cannot answer this question in anything more than an arbitrary fashion, precisely because the assigning of weight to evidence is properly left to the trier of fact.
Even if it were appropriate to dictate the weight to be placed on the evidence, I am still not persuaded that the majority’s approach is correct. I would determine the level of polarization by considering the success or failure of minority-preferred candidates — regardless of race — who are not preferred by the majority. Thus, if the minority prefers candidate X and the majority does not, the defeat of candidate X would be probative of polarization regardless of his or her race.
Under the majority’s approach, on the other hand, the weight to be accorded to the defeat of candidate X depends on candidate X’s race. There is considerable tension between part IV.B. and our holding in part IV.A.1. that the race of the candidate is irrelevant to determining who is the minority-preferred candidate. We are in agreement that “[t]he minority community may prefer a white candidate just as the white community may prefer a minority candidate.” Maj. Op. at 551. Yet, the majority implicitly holds in part IV.B. that a minority-preferred minority candidate is more preferred than a minority-preferred non-minority candidate, merely because of his or her race. By elevating minority-preferred minority candidates to this higher status, the majority embraces the very view of “electoral apartheid” that it rejects in part IV.A.1. See Maj. Op. at 551.
II
I am also unable to join part IV.D., in which the majority holds that the “special circumstances” doctrine does not require a showing that white voters or politicians acted in the election in question with an intent to thwart the voting rights lawsuit. The majority holds that Ruiz has raised a triable issue of fact as to whether the 1994 election was representative of typical voting pattern in Santa Maria. Maj. Op. at 558.
This appeal does not require that we establish the framework for deciding when special circumstances surround a given election. In part III., we hold that the district court erred in holding that Ruiz’s lawsuit had been mooted by the 1994 election. Thus, on remand, the district court may not rule in favor of the City merely based on the 1994 election. The factors that the majority identifies as demonstrating a triable issue of fact as to the special circumstances doctrine — the percentage of crossover voting, the endorsements of and financial support from non-minorities, and the lawsuit itself — are ones that would enter the district court’s ultimate Gingles inquiry. Thus, I would not reach this issue.